DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-7, 11-13, 18-20, 22, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (US 2009/0204214 A1) in view of Picha et al. (US 2013/0110255 A1).
Claim 1. Fuji et al. disclose a spinal interbody cage comprising: (a) a bulk interbody cage (cage 1); (b) a top face (upper surface 13U) being a top exterior surface of the bulk interbody cage and having a top central opening (communication hole 17); (c) a bottom face (lower surface 13L) being a bottom exterior surface of the bulk interbody cage and having a bottom central opening (communication hole 17); (d) pillars (projections 19) for contacting vertebral bodies, the pillars being distributed on the top face, around the top central opening, and extending distally therefrom, and being distributed on the bottom face, around the bottom central opening, and extending distally therefrom; (e) slots (channels located between adjacent projections 19) to be occupied by bone of the vertebral bodies and/or by bone of a bone graft, the slots being defined by the pillars, the slots intersecting between the pillars such that each of the slots intersects at least one of the other slots (note that the channels extend both longitudinally and laterally and thus the lateral slots intersect the longitudinal slots) (Figs. 2-7B). 




[AltContent: textbox (Longitudinal Slots)][AltContent: textbox (Lateral Slots)]











Claim 5. Fuji et al. disclose wherein the spinal interbody cage has a parallel profile (see Fig. 6A) (Figs. 2-7B). 
Claim 6. Fuji et al. disclose wherein the spinal interbody cage has a lordotic profile (see Fig. 7A) (Figs. 2-7B). 
Claim 7. Fuji et al. disclose wherein the spinal interbody cage has a domed profile (see Fig. 2) (Figs. 2-7B). 
Claim 20. Fuji et al. disclose wherein: one or more pillars have dimensions that differ from those of other pillars (see Fig. 6A; see also projections 19 adjacent side surface 11R compared to projections 19 located midway between side surface 11R and side surface 11L), such that the transverse areas and/or heights, and thus volumes, of the one or more pillars differ from those of the other pillars; and the spinal interbody 
Claim 22. Fuji et al. disclose wherein the pillars are distributed and dimensioned to provide immediate micro-subsidence following implantation in a patient, between adjacent vertebral bodies, thereby providing post-operative interdigitated fixation and stability (see paras. 0011-0012) (Figs. 2-7B). 
Claim 29. Fuji et al. disclose wherein the transverse area of one or more of the pillars (projection 19 located midway between side surface 11R and side surface 11L) is substantially constant along the vertical axis along which the one or more pillars extend distally (Figs. 2-7B). 
Claim 30. Fuji et al. disclose wherein the spinal interbody cage is selected from the group consisting of an anterior lumbar interbody fusion (ALIF) spinal interbody cage, a posterior lumbar interbody fusion (PLIF) spinal interbody cage (see Fig. 5), a lateral spinal interbody cage, a direct lateral interbody fusion (DLIF) spinal interbody cage, a transforaminal lumbar interbody fusion (TLIF) spinal interbody cage, an extreme lateral interbody fusion (XLIF) spinal interbody cage, and a cervical spinal interbody cage (Figs. 2-7B).
Fuji et al. fail to disclose that the pillars are distributed across areas of at least 25 mm2 of each of the top face and the bottom face, respectively, each pillar being integral to the bulk interbody cage, having a distal end, having a transverse area of (100x100) to (2,000x2,000) µm2, and having a height of 100 to 2,500 µm (claim 1), each slot having a width of 100 to 2,500 µm as measured along the shortest distance between adjacent claim 1), the spinal interbody cage has a Young's modulus of elasticity of at least 3 GPa, and has a ratio of (i) the sum of the volumes of the slots to (ii) the sum of the volumes of the pillars and the volumes of the slots of 0.40:1 to 0.90:1 (claim 1), wherein the spinal interbody cage is made of one or more materials selected from implantable-grade polyaryletherketone that is essentially unfilled, implantable-grade polyetheretherketone, implantable-grade polyetherketoneketone, titanium, stainless steel, cobalt-chromium alloy, titanium alloy, Ti-6Al -4V titanium alloy, Ti-6Al-7Nb titanium alloy, ceramic material, silicon nitride (Si3N4), implantable-grade composite material, implantable-grade polyaryletherketone with filler, implantable-grade polyetheretherketone with filler, implantable-grade polyetheretherketone with carbon fiber, or implantable-grade polyetheretherketone with hydroxyapatite (claim 2), wherein the spinal interbody cage is made of one or more other hard tissues selected from human hard tissue, animal hard tissue, autologous hard tissue, allogenic hard tissue, xenogeneic hard tissue, human cartilage, animal cartilage, human bone, animal bone, cadaver bone, or cortical allograft (claim 3), wherein the transverse area of each pillar is (250x250) µm2 to (1,000x1,000) µm2 (claim 11), wherein the height of each pillar is 300 to 1,000 µm (claim 12), wherein the width of each slot is 150 to 1,000 µm (claim 13), wherein the bulk interbody cage is non-porous (claim 18), wherein the pillars are non-porous (claim 19), and wherein the transverse area of one or more of the pillars increases distally (claim 27).
Picha et al. teach a spinal implant (see para. 0027) having a face (face 120) with pillars (pillars 140) separated by slots (slots 150) (Figs. 1-6E); the pillars are distributed across areas of at least 25 mm2 of the face (see para. 0040); each pillar being integral 2 (see para. 0028), and having a height of 100 to 2,500 µm (see para. 0028); each slot having a width of 100 to 2,500 µm as measured along the shortest distance between adjacent pillars (see para. 0029); wherein the implant has a Young's modulus of elasticity of at least 3 GPa (see para. 0034), and has a ratio of (i) the sum of the volumes of the slots to (ii) the sum of the volumes of the pillars and the volumes of the slots of 0.40:1 to 0.90:1 (see para. 0049).  The implant is made of one or more materials selected from implantable-grade polyaryletherketone that is essentially unfilled, implantable-grade polyetheretherketone, implantable-grade polyetherketoneketone, titanium, stainless steel, cobalt-chromium alloy, titanium alloy, Ti-6Al -4V titanium alloy, Ti-6Al-7Nb titanium alloy, ceramic material, silicon nitride (Si3N4), implantable-grade composite material, implantable-grade polyaryletherketone with filler, implantable-grade polyetheretherketone with filler, implantable-grade polyetheretherketone with carbon fiber, or implantable-grade polyetheretherketone with hydroxyapatite (see para. 0036).  The implant is made of one or more other hard tissues selected from human hard tissue, animal hard tissue, autologous hard tissue, allogenic hard tissue, xenogeneic hard tissue, human cartilage, animal cartilage, human bone, animal bone, cadaver bone, or cortical allograft (see para. 0036).  The transverse area of each pillar is (250x250) µm2 to (1,000x1,000) µm2 (see para. 0028), the height of each pillar is 300 to 1,000 µm (see para. 0028), and the width of each slot is 150 to 1,000 µm (see para. 0029).  The implant is non-porous (see para. 0036), the pillars are non-porous (see para. 0043), and the transverse area of one or more of the pillars increases distally (see embodiment of pillars 630 in Fig. 6C).  The aforementioned 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Fuji et al. such that the pillars are distributed across areas of at least 25 mm2 of each of the top face and the bottom face, respectively, each pillar being integral to the bulk interbody cage, having a distal end, having a transverse area of (100x100) to (2,000x2,000) µm2, and having a height of 100 to 2,500 µm (claim 1), each slot having a width of 100 to 2,500 µm as measured along the shortest distance between adjacent pillars (claim 1), the spinal interbody cage has a Young's modulus of elasticity of at least 3 GPa, and has a ratio of (i) the sum of the volumes of the slots to (ii) the sum of the volumes of the pillars and the volumes of the slots of 0.40:1 to 0.90:1 (claim 1), wherein the spinal interbody cage is made of one or more materials selected from implantable-grade polyaryletherketone that is essentially unfilled, implantable-grade polyetheretherketone, implantable-grade polyetherketoneketone, titanium, stainless steel, cobalt-chromium alloy, titanium alloy, Ti-6Al -4V titanium alloy, Ti-6Al-7Nb titanium alloy, ceramic material, silicon nitride (Si3N4), implantable-grade composite material, implantable-grade polyaryletherketone with filler, implantable-grade polyetheretherketone with filler, implantable-grade polyetheretherketone with carbon fiber, or implantable-grade polyetheretherketone with hydroxyapatite (claim 2), wherein the spinal interbody cage is made of one or more other hard tissues selected from human hard tissue, animal hard tissue, autologous hard tissue, allogenic hard tissue, xenogeneic hard tissue, human cartilage, animal claim 3), wherein the transverse area of each pillar is (250x250) µm2 to (1,000x1,000) µm2 (claim 11), wherein the height of each pillar is 300 to 1,000 µm (claim 12), wherein the width of each slot is 150 to 1,000 µm (claim 13), wherein the bulk interbody cage is non-porous (claim 18), wherein the pillars are non-porous (claim 19), and wherein the transverse area of one or more of the pillars increases distally (claim 27), as suggested by Picha et al., as such a configuration provides for hard-tissue remodeling and growth at the site of implantation and allows the interface of the cage with the tissue to withstand substantial yield/elongation and load before failure.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (US 2009/0204214 A1) in view of Picha et al. (US 2013/0110255 A1) as applied to claim 1 above, and further in view of Mermuys et al. (US 2013/0090735 A1).
Fuji et al. and Picha et al. fail to teach that the spinal interbody cage comprises at least one interior surface comprising interior surface pillars extending therefrom (claim 24) and one or more of the interior surface pillars have heights that differ from those of other interior surface pillars (claim 25).
However, it is noted that Fuji et al. disclose that one or more of the top surface and bottom surface pillars have heights that differ from those of other top surface and bottom surface pillars (see Fig. 6A; see also projections 19 adjacent side surface 11R compared to projections 19 located midway between side surface 11R and side surface 11L)
	Mermuys et al. teach a spinal cage (implant 100) having an interior surface comprising interior surface pillars (protrusions 144) extending therefrom, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cage of Fuji et al. such that it comprises at least one interior surface comprising interior surface pillars extending therefrom (claim 24) and one or more of the interior surface pillars have heights that differ from those of other interior surface pillars (claim 25), as suggested by Mermuys et al. and Fuji et al., in order to provide means to stabilize any graft material that may be located within the cage.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (US 2009/0204214 A1) in view of Picha et al. (US 2013/0110255 A1) as applied to claim 1 above, and further in view of Posnick (US 2007/0168037 A1).
	Fuji et al. and Picha et al. fail to disclose that the pillars comprise, at their distal ends, a roughened surface (claim 26).
	Posnick teaches that a pillar (see “projection” in para. 0021) can have a roughened surface (see “rough surface” in para. 0021).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cage of Fuji et al. such that the pillars comprise, at their distal ends, a roughened surface (claim 26), as suggested by Posnick, as it is well known in the art that a roughened surface provides for a more secure fixation between two contacting structures.
Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brantigan (US 4,834,757 A) in view of Picha et al. (US 2013/0110255 A1).
Claim 1. Brantigan discloses a spinal interbody cage comprising: (a) a bulk interbody cage (plug 11); (b) a top face (face that would be in contact with vertebra 2 when implanted) being a top exterior surface of the bulk interbody cage and having a top central opening (slot 24); (c) a bottom face (face that would be in contact with vertebra 3 when implanted) being a bottom exterior surface of the bulk interbody cage and having a bottom central opening (slot 24); (d) pillars (nubs 22) for contacting vertebral bodies, the pillars being distributed on the top face, around the top central opening, and extending distally therefrom, and being distributed on the bottom face, around the bottom central opening, and extending distally therefrom; (e) slots (channels located between adjacent nubs 22) to be occupied by bone of the vertebral bodies and/or by bone of a bone graft, the slots being defined by the pillars, the slots intersecting between the pillars such that each of the slots intersects at least one of the other slots (note that the channels extend both longitudinally and laterally and thus the lateral slots intersect the longitudinal slots) (Figs. 2 and 7). 

    PNG
    media_image3.png
    267
    251
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Longitudinal Slots)][AltContent: arrow][AltContent: textbox (Lateral Slots)]







Claim 23. Brantigan discloses wherein the spinal interbody cage comprises at least one lateral exterior surface (surface that includes nubs 22 and is located between the identified top face and the identified bottom face) comprising lateral exterior surface pillars (nubs 22) extending therefrom (Figs. 2 and 7). 
	Brantigan fails to disclose that the pillars are distributed across areas of at least 25 mm2 of each of the top face and the bottom face, respectively, each pillar being integral to the bulk interbody cage, having a distal end, having a transverse area of (100x100) to (2,000x2,000) µm2, and having a height of 100 to 2,500 µm (claim 1), each slot having a width of 100 to 2,500 µm as measured along the shortest distance between adjacent pillars (claim 1), the spinal interbody cage has a Young's modulus of elasticity of at least 3 GPa, and has a ratio of (i) the sum of the volumes of the slots to (ii) the sum of the volumes of the pillars and the volumes of the slots of 0.40:1 to 0.90:1 (claim 1).
Picha et al. teach a spinal implant (see para. 0027) having a face (face 120) with pillars (pillars 140) separated by slots (slots 150) (Figs. 1-6E); the pillars are distributed across areas of at least 25 mm2 of the face (see para. 0040); each pillar being integral to the bulk of the implant, having a distal end, having a transverse area of (100x100) to (2,000x2,000) µm2 (see para. 0028), and having a height of 100 to 2,500 µm (see para. 0028); each slot having a width of 100 to 2,500 µm as measured along the shortest distance between adjacent pillars (see para. 0029); wherein the implant has a Young's modulus of elasticity of at least 3 GPa (see para. 0034), and has a ratio of (i) the sum of the volumes of the slots to (ii) the sum of the volumes of the pillars and the volumes of the slots of 0.40:1 to 0.90:1 (see para. 0049).  The aforementioned configuration of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Fuji et al. such that the pillars are distributed across areas of at least 25 mm2 of each of the top face and the bottom face, respectively, each pillar being integral to the bulk interbody cage, having a distal end, having a transverse area of (100x100) to (2,000x2,000) µm2, and having a height of 100 to 2,500 µm (claim 1), each slot having a width of 100 to 2,500 µm as measured along the shortest distance between adjacent pillars (claim 1), the spinal interbody cage has a Young's modulus of elasticity of at least 3 GPa, and has a ratio of (i) the sum of the volumes of the slots to (ii) the sum of the volumes of the pillars and the volumes of the slots of 0.40:1 to 0.90:1 (claim 1), as suggested by Picha et al., as such a configuration provides for hard-tissue remodeling and growth at the site of implantation and allows the interface of the cage with the tissue to withstand substantial yield/elongation and load before failure.

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive.  Applicant argues that neither Fuji nor Brantigan disclose that each of the slots intersects at least one other slot (see pgs. 10 and 15).  The Examiner disagrees.  It is noted that the claim only requires that the slots are (a) defined by the pillars and (b) intersecting between the pillars such that each slot intersects at least one .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773